By the Court, Sanderson, J.:
While the plaintiff may not have been concluded as to the value of the use of his pump by his suit against the Bengal, or by the account presented by him to DeWitt, Kittle & Co., both were admissions as to the true value. At the time the account was presented he had no reason to suppose, so far as the case shows, that it would not be paid on presentation, which circumstance excludes the idea that the claim was put at a low figure for the purpose of a compromise. Even after, a refusal to pay on the part of DeWitt, Kittle & Co., and after he found it would be necessary to sue in order to get his money, he estimated the value of the use of the pump at three hundred dollars only, while the jury put it at eight hundred dollars. Such admissions, though not conclusive as matter of law, are generally followed by juries, unless some satisfactory explanation is made by which their reasonable effect is counteracted. Ho such explana*181tion is afforded by the facts of this case, and it is a little difficult to perceive why, in view of all the circumstances, the jury gave a verdict nearly three times as large as the sum first claimed by the. plaintiff, and at a time when he would be more likely to fix upon the true value than at a later date, and more than-twice as much as he claimed when he brought his first action, and at a time when, according to all human experience, he would be likely to put his claim at the highest figure which would be within the bounds of •reason. We do not think the Court abused its discretion in reducing the verdict to four hundred dollars, or requiring the plaintiff to take another jury unless satisfied with that sum.
Order affirmed.